UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53948 GIGGLES N HUGS, INC. (Exact name of registrant as specified in its charter) Nevada 20-1681362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10250 Santa Monica, #155, Los Angeles, CA (Address of principal executive offices) (Zip Code) (310) 553-4847 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 20, 2012 was 22,894,145 shares. 1 *EXPLANATORY NOTE –The Registrant is amending this Form 10-Q strictly to supplement the XBRL exhibit requirement. No other disclosure was changed. GIGGLES N HUGS, INC. QUARTERLY PERIOD ENDED JUNE 30, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosure 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signature 29 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. GIGGLES N HUGS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, 2012 December 31, 2011 Assets Current assets: Cash and equivalents $ $ Inventory Prepaid expenses - Total current assets Fixed assets: Total fixed assets, net Other assets: Security deposits Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Incentive from lessor – current portion Accrued expenses Deferred revenue Total current liabilities Long-term liabilities: Incentive from lessor – long-term Total long-term liabilities Total liabilities Stockholders' equity: Common stock, $0.001 par value, 1,125,000,000 shares authorized, 22,894,145 and 22,862,145 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Common stock payable (50,000 shares as of June 30, 2012) - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Financial Statements. 3 GIGGLES N HUGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the six months ended June 30, June 30, Revenue Food and beverage sales $ Private party rentals Other sales Allowances, returns and discounts ) Net sales Costs and operating expenses Cost of sales including food and beverage Labor Occupancy cost Depreciation Total operating expenses Other expenses Executive compensation Stock-based executive compensation - - - Consulting expenses Professional expenses General and administrative expenses Total costs and operating expenses Loss before provision for income taxes $ ) $ ) $ ) $ ) Provision for income taxes $ ) $
